Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-30
               Lower Tribunal Nos. 06-7143 SP, 19-30 AP
                          ________________


        Guido A. Perez, M.D., Inc., a/a/o Aleida Orama,
                                  Appellant,

                                     vs.

     State Farm Mutual Automobile Insurance Company,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Gina
Beovides, Judge.

      Law Office of Rima C. Bardawil, P.A., and Rima C. Bardawil, for
appellant.

    Cole, Scott & Kissane, P.A., and Kevin M. DeMatteo and Thomas L.
Hunker, DeeDee Hammer and Sarah Hafeez (Fort Lauderdale), for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.
     Affirmed. See Thorlton v. Nationstar Mortg., LLC, 257 So. 3d 596 (Fla.

2d DCA 2018).




                                    2